PER CURIAM.
Defendant, Terry Don Petty, filed this appeal seeking review of the award of permanent alimony granted to plaintiff, Katherine Furlow Petty. In 1985, plaintiff filed a rule for permanent alimony under L.S.A.C.C. article 160. Defendant opposed the rule on the basis that plaintiff was living in open concubinage. The trial court bifurcated the proceeding, first determining that plaintiff was not living in open concubinage and free from fault (said judgment rendered on June 19, 1989), and then awarding plaintiff permanent alimony in the amount of eight hundred dollars per month (judgment of August 18, 1989). (This appeal concerns the judgment of August 18, 1989).
Defendant appealed the judgment of June 19, 1989, finding plaintiff free from fault, and another panel of this Court in Katherine Furlow Petty v. Terry Don Petty, 560 So.2d 629 reversed the trial court’s judgment, finding that the plaintiff, Katherine Furlow Petty, was living in open concubinage, and therefore, not entitled to permanent alimony.
Thus, the decision of this Court in Petty v. Petty, makes the issue on appeal in this matter moot. Therefore, the defendant’s appeal is hereby dismissed.
Defendant’s rights to refile this appeal are reserved if the decision rendered in Petty v. Petty, is reversed either upon rehearing by this Court or through writs taken to the Louisiana Supreme Court.
APPEAL DISMISSED.